Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 10, 2022

The Court of Appeals hereby passes the following order:

A22A0294. FLORES v. THE STATE.

      Pursuant to a negotiated plea, Cyril Flores pled guilty to aggravated assault in
2003. In 2020, he filed a motion for new trial and extraordinary relief, which he
concedes was a motion for out-of-time-appeal.1 Flores appeals the trial court’s denial
of his motion.


      We are constrained to find that we cannot consider the merits of this appeal.
In Cook v. State, ___ Ga. ___ (___ SE2d ___) (Case No. S21A1270, decided Mar. 15,
2022), the Supreme Court of Georgia eliminated the judicially created out-of-time-
appeal procedure in trial courts, holding that a trial court is “without jurisdiction to
decide [a] motion for out-of-time-appeal” on the merits because “there was and is no
legal authority for motions for out-of-time appeals in trial courts.” Id. at __ (5) (slip
op. at 82). Cook also concluded that this holding is to be applied to “all cases that are
currently on direct review or otherwise not yet final.” Id. As such, all “pending and
future motions for out-of-time appeals in trial courts should be dismissed and trial
court orders that decided such motions on the merits . . . should be vacated if direct
review of the case remains pending or if the case is otherwise not final.” Id. at __ (4)
(slip op at 80-81).


      Accordingly, the trial court’s June 7, 2021 order denying Appellant’s motion


      1
        An extraordinary motion for new trial is not available to a defendant who pled
guilty. See Wright v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004).
is vacated, and this case is remanded for the entry of an order dismissing Appellant’s
motion. If Appellant believes that he was unconstitutionally deprived of his right to
appeal, he may be able to pursue relief for that claim through a petition for a writ of
habeas corpus, along with any other claims alleging deprivation of his constitutional
rights in the proceedings that resulted in his conviction. See OCGA § 9-14-41 et seq.
Appellant should be aware of the possible application of the restrictions that apply
to such habeas corpus filings, such as the time deadlines provided by OCGA § 9-14-
42 (c) and the limitation on successive petitions provided by OCGA § 9-14-51.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.